Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 26-43 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “260” has been used to designate two separate elements in Figure 6b. It appears that one of the “260” reference characters in Figure 6b should be changed to --270-- similar to Figure 6a.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “280” appears in Figures 6a-6b, but does not appear in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the instant case, line 1 and line 7 of the abstract state “comprises” which is form or legal phraseology often used in patent claims, which should be avoided.
Claim Objections
Claims 26, 31, 40, and 43 are objected to because of the following informalities:  
Claim 26, line 6 recites “metacarpal bones the patient’s hand” which appears to have omitted a word such as --of--. Examiner suggests --metacarpal bones of the patient’s hand--.
Claim 26, lines 9-10 recite “on palm and dorsum” which appears to have omitted word(s) such as --a--.
Claim 31, line 1 recites “said second balloon” and Examiner suggests --said second inflatable balloon-- in order to use consistent terminology.  
Claim 40, the penultimate line recites “forth balloon” which appears to be a typographical error. Examiner suggests --fourth balloon--.
Claim 43, line 7 recites “metacarpal bones the patient’s hand” which appears to have omitted a word such as --of--. Examiner suggests --metacarpal bones of the patient’s hand--.
Claim 43, line 11 recites “on palm and dorsum” which appears to have omitted word(s) such as --a--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29, 33, 35, 37-40, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28, line 1 recites “said first” which lacks antecedent basis. For purposes of examination, this has been interpreted as --said first inflatable balloon--.
Claim 33, lines 1-2 recite “said at least one of said displaceable support members” which lacks antecedent basis. Examiner suggests --at least one of said displaceable support members--.
Claim 33, line 2 recites “said first internal carrying surface” which lacks antecedent basis.
Claim 35, lines 1-2 recite “said first internal carrying surface and second internal carrying surface” which lacks antecedent basis.
Claim 35, lines 3-4 recite “said two displaceable support members” which lacks antecedent basis because the claims have not previously recited a particular number of displaceable support members.
Claim 37, line 2 recites “a third inflatable balloon” which is confusing because no other inflatable balloons have been previously recited. Thus, it is unclear how many inflatable balloons are being recited in claim 37. For purposes of examination, claim 37 only requires one inflatable balloon associated with the eccentric vibrator.
Claim 40, lines 2-3 recite “said fluid” which lacks antecedent basis.
Claim 40, line 3 recites “said first, second… balloons” which lacks antecedent basis. Only a “third balloon” has been previously recited.
Claim 40, line 5 recites “said at least one valve” and it is unclear whether this limitation incorporates any of the previously recited features associated with “said at least one valve” recited in lines 2-4. Due to line 1 of claim 40 reciting “at least one of the following is true” it appears that the recitation in line 5 stands alone, and does not require any of the previously recited features associated with “said at least one valve.” 
Claim 43, line 9 recites “said two displaceable support members” which lacks antecedent basis because the claims have not previously recited a particular number of displaceable support members.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-27, 30, 35, 37, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Porrata et al. (2003/0130690) in view of Avni (2009/0112134).
Regarding claim 26, Porrata discloses a device (Fig. 6) for treating a carpal tunnel syndrome (see the first sentence of [0002]); said device comprising: a. a brace (housing 152 and cover 162, Fig. 6, are configured to surround and support at least a portion of a patient’s hand and thus form a brace) configured for at least partially receiving a patient's hand (see the first two sentences of [0015], the invention provides pressure to the thenar and hypothenar areas of the palm of the hand while also applying pressure to the dorsum of the hand. Thus, a hand will be inserted between the brace housing 152 and cover 162, Fig. 6, in use); said brace formed by a first member (152, Fig. 6) and a second member (162, Fig. 6) interconnected therebetween (the first and second member are interconnected therebetween, such as at element 172, Fig. 6); b. displaceable support members (comfort elements 158, 160, Fig. 6. They are displaceable because they may be inflatable bladders, see lines 3-6 of [0040] and see lines 19-21 of [0032], comfort elements 28, 30, may incorporate active pressure sources such as inflatable bladders and the comfort elements 158, 160, are stated to be similar to the comfort elements 28, 30) mounted on said first member (152, Fig. 6) and spaced apart from each other (158, 160 are separated in Fig. 6) and configured for supporting (this is a recitation of intended use or function, and the device merely needs to be capable of performing the intended use/function) the patient's palm at areas adjacent to first and fifth metacarpal bones the patient's hand (see 158, 160, Fig. 6 and see the first two sentences of [0015], the invention provides pressure to the thenar and hypothenar areas of the palm of the hand, and these areas would be adjacent to the first and fifth metacarpals); c. a pressing member (pressure element 164, Fig. 6) mounted on said second member (162, Fig. 6) and configured for adjustable pressure (adjustable via adjustment device 166, Fig. 6; see lines 10-22 of [0040]) on dorsum of the patient's hand (see the first two sentences of [0015], and see the penultimate sentence of [0040]); said two displaceable support members (158, 160, Fig. 6) and pressing member (164, Fig. 6) are mountable on palm and dorsum of the patient's hand to be received (see the first two sentences of [0015] and see the penultimate sentence of [0040]. The invention applies pressure to both the thenar and hypothenar areas of the palm, and the pressing member 164 applies pressure to the dorsum of the patient’s hand. Thus, the support members 158 and 160 will be applying the two points of pressure to the thenar and hypothenar areas of the palm).
Porrata is silent regarding at least one eccentric vibrator mounted between said displaceable support members; said at least one eccentric vibrator is configured to apply said mechanical vibration in a palm's area of carpal tunnel of the patient's hand.
Avni teaches a related wrist brace device (Fig. 25) for reducing pain, improving function, and delaying disabilities related to arthritis and chronic joint symptoms (see lines 1-4 of [0003]). The brace includes at least one eccentric vibrator (a vibratory mechanism is included in housing 360 in Fig. 25, see the last two sentences of [0102], and Avni teaches the use of eccentric vibrators as seen with motor 18 and eccentric weight 30, Fig. 7) with an on/off switch (362, Fig. 25) and the vibrator is mounted in a location in the lower-middle area of the palm (see housing 360, Fig. 25). Thus, the at least one eccentric vibrator is configured to apply mechanical vibration in a palm’s area of carpal tunnel of the patient’s hand (see Fig. 25, the housing 360 is mounted in the palm’s area of carpal tunnel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brace of Porrata to include at least one eccentric vibrator mounted in the palm’s area of carpal tunnel as taught by Avni because this would provide an expected result of selectively (via switch 362 of Avni) providing vibration therapy to help reducing pain, improving function, and delaying disabilities related to arthritis and chronic joint symptoms (see lines 1-4 of [0003] of Avni). 
The modified Porrata/Avni device as currently combined does not specifically state that the at least one eccentric vibrator (mounted in housing 360, Fig. 25 of Avni) is mounted between the displaceable support members (158, 160, Fig. 6 of Porrata). However, the displaceable support members (158, 160) are configured to apply pressure to the thenar and hypothenar areas of the palm of the hand (see the first two sentences of [0015] of Porrata) and the Avni vibrator is generally shown to be in the carpal tunnel area in the lower-middle of the palm (360, Fig. 25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the at least one eccentric vibrator of Porrata/Avni to be between the displaceable support members so that the lower-middle area of the palm will be targeted by the vibrations as intended by Avni, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Regarding claim 27, the modified Porrata/Avni device discloses wherein at least one of said displaceable support members (158, 160, Fig. 6 of Porrata) is selected from the group consisting of a first mechanically displaceable support member and a first inflatable balloon (the support members 158, 160, are active inflatable bladders see lines 3-6 of [0040] and see lines 19-21 of [0032] of Porrata).
Regarding claim 30, the modified Porrata/Avni device discloses wherein said pressing member (164, Fig. 6 of Porrata) is selected from the group consisting of a second mechanically displaceable support member and a second inflatable balloon (adjustment device 166 allows the pressing member 164 to be slid within a slot in cover 162, see lines 8-14 of [0040] of Porrata. This sliding movement along a slot in cover 162 reads on mechanically displaceable).
Regarding claim 35, the modified Porrata/Avni device discloses a first internal carrying surface (internal surface of 152, Fig. 6 of Porrata) and a second internal carrying surface (internal surface of 162, Fig. 6 of Porrata) and the surfaces are substantially parallel in a closed position (the shape of 162 substantially matches the shape of the upper surface of 152 and thus would be substantially parallel when 168 is coupled to 170 in a closed position, Fig. 6 of Porrata) and the surfaces inclined to each other in an open position (see Fig. 6) such that the patient’s hand is placeable into said brace (in use, the hand is placed between 152 and 162 so that the support members 158, 160, and the pressing member 164 are applying therapeutic pressure to the hand. See the first two sentences of [0015] of Porrata) between said two displaceable support members (158, 160, Fig. 6 of Porrata) and pressing member (164, Fig. 6 of Porrata). The modified device as currently combined does not specifically state the first internal carrying surface and second internal carrying surface are parallel in a closed position. However, it is noted that Porrata additionally states that the individual elements shown in the various embodiments may be mixed (see the first sentence of [0045]).
Furthermore, Porrata discloses additional embodiments for treating carpal tunnel syndrome that have a brace with first and second internal carrying surfaces (housing 202, cover 216, Fig. 7) that are parallel in a closed position (cover 216 will be parallel to housing 202 when locking mechanisms 220, 220, are coupled together, see Fig. 7) and the surfaces are inclined to each other in an open position (in the position shown in Fig. 7, cover 216 is inclined at an angle relative to 202).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape/arrangement of the first and second internal carrying surfaces of the Fig. 6 embodiment of Porrata/Avni to be parallel in a closed configuration as taught by the Fig. 7 embodiment of Porrata because this provides an expected result of an alternative design that would still be expected to perform the function of receiving a hand and applying pressure to the palm area and the dorsal area. Furthermore, such a change in shape is nothing more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing hinged brace that is able to receive a hand to provide pressure to the palm area and dorsal area. See MPEP 2144.04(IV)(B).
Regarding claim 36, the modified Porrata/Avni device discloses wherein said first and second members (152, 162, Fig .6 of Porrata) are releasably connectable (releasably connectable via “releasable retaining device 168, 170” Fig. 6, see the last sentence of [0040] of Porrata).
Regarding claim 41, the modified Porrata/Avni device discloses wherein said first and second members (152, 162, Fig .6 of Porrata) are releasably retainable (releasably connectable via “releasable retaining device 168, 170” Fig. 6, see the last sentence of [0040] of Porrata) and the device appears to have a hinge (element 172, Fig. 6 of Porrata was not mentioned in its specification, but the apparatus 150 is stated to be similar in operation to the apparatus 10 of Fig. 1, which has a hinge element 20. See the first sentence of [0040] of Porrata). The modified device does not specifically state that the Figure 6 embodiment first and second members (152, 162) are hingedly connected to each other in a lockable manner.
However, Porrata discloses additional embodiments for treating carpal tunnel syndrome that have a brace with first and second members (housing 12, cover 18, Fig. 1) that are hingedly connected to each other (via hinge element 20, Fig. 1) in a lockable manner (“releasable locking device 24, 26 may be positioned on the cover 18 and housing 12, respectively to maintain the cover 18 in a locked position when it is closed over the hand” see Fig. 1 and the first sentence of [0036]). Porrata additionally states that the individual elements shown in the various embodiments may be mixed (see the first sentence of [0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second members of the Fig. 6 embodiment of Porrata/Avni to be hingedly connected to each other in a lockable manner as taught by the Fig. 1 embodiment of Porrata because this provides an expected result of the second member being easily pivoted into position and releasably locked in place to provide the therapeutic pressure, and maintain the cover in the appropriate position during therapy and/or movement by the user.
Regarding claim 43, Porrata discloses a method of treating a carpal tunnel syndrome (see generally the abstract, and Fig. 6); said method comprising steps of. a. providing a device (Fig. 6) further comprising: i. a brace (housing 152 and cover 162, Fig. 6, are configured to surround and support at least a portion of a patient’s hand and thus form a brace) configured for at least partially receiving a patient's hand (see the first two sentences of [0015], the invention provides pressure to the thenar and hypothenar areas of the palm of the hand while also applying pressure to the dorsum of the hand. Thus, a hand will be inserted between the brace housing 152 and cover 162, Fig. 6, in use); said brace having a first internal carrying surface (housing 152, Fig. 6. This carries the comfort elements 158, 160 on its internal side) and a second internal carrying surface (cover 162, Fig. 6. This carries the pressing element 164 on its internal side); ii. displaceable support members (comfort elements 158, 160, Fig. 6. They are displaceable because they may be inflatable bladders, see lines 3-6 of [0040] and see lines 19-21 of [0032], comfort elements 28, 30, may incorporate active pressure sources such as inflatable bladders and the comfort elements 158, 160, are stated to be similar to the comfort elements 28, 30) mounted on said first internal carrying surface (152, Fig. 6) and spaced apart from each other (158, 160 are separated in Fig. 6) and configured for supporting the patient's palm at areas adjacent to first and fifth metacarpal bones the patient's hand (see 158, 160, Fig. 6 and see the first two sentences of [0015], the invention provides pressure to the thenar and hypothenar areas of the palm of the hand, and these areas would be adjacent to the first and fifth metacarpals); iii. a pressing member (pressure element 164, Fig. 6) mounted on said second internal carrying surface (162, Fig. 6) and configured for adjustable pressure  (adjustable via adjustment device 166, Fig. 6; see lines 10-22 of [0040]) on dorsum of the patient's hand (see the first two sentences of [0015], and see the penultimate sentence of [0040]); said two displaceable support members (158, 160) and pressing member (164) are mountable symmetrically to each other (when the cover 162 is closed, the support members 158, 160, will be arranged symmetrically about pressing member 164, see Fig. 6) on palm and dorsum of the patient's hand to be received (see the first two sentences of [0015] and see the penultimate sentence of [0040]. The invention applies pressure to both the thenar and hypothenar areas of the palm, and the pressing member 164 applies pressure to the dorsum of the patient’s hand. Thus, the support members 158 and 160 will be applying the two points of pressure to the thenar and hypothenar areas of the palm). Porrata discloses placing the patient's middle carpal joint within said brace (the entire hand is placed within the brace, including the middle carpal joint. See para. [0015] and para. [0017]) between said displaceable support members (158, 160, Fig. 6) and pressing member (164, Fig. 6; ;see para. [0015] and para. [0017]) c. applying pressure to palm (the thenar and hypothenar regions of the palm, see the first two sentences of [0015]) and dorsum of the patient's hand (see the first two sentences of [0015]) by said two displaceable support members (158, 160) and pressing member (164, see Fig. 6).
Porrata is silent regarding at least one eccentric vibrator configured to apply said mechanical vibration in an area of carpal tunnel of the patient's hand; and applying vibrations to the area of carpal tunnel.
Avni teaches a related wrist brace device (Fig. 25) for reducing pain, improving function, and delaying disabilities related to arthritis and chronic joint symptoms (see lines 1-4 of [0003]). The brace includes at least one eccentric vibrator (a vibratory mechanism is included in housing 360 in Fig. 25, see the last two sentences of [0102], and Avni teaches the use of eccentric vibrators as seen with motor 18 and eccentric weight 30, Fig. 7) with an on/off switch (362, Fig. 25) and the vibrator is mounted in a location in the lower-middle area of the palm (see housing 360, Fig. 25). Thus, the at least one eccentric vibrator is configured to apply mechanical vibration in an area of carpal tunnel of the patient’s hand (see Fig. 25, the housing 360 is mounted in the palm’s area of carpal tunnel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brace of Porrata to include at least one eccentric vibrator mounted in the palm’s area of carpal tunnel and to apply mechanical vibration in this area as taught by Avni because this would provide an expected result of providing vibration therapy to help reducing pain, improving function, and delaying disabilities related to arthritis and chronic joint symptoms (see lines 1-4 of [0003] of Avni). 
Claim(s) 28-29, 31-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Porrata et al. (2003/0130690) in view of Avni (2009/0112134) as applied to claims 27 and 30 above, and further in view of Porrata et al. (2003/0018286)(hereinafter “Reference ‘286”).
Regarding claim 28, the modified Porrata/Avni device discloses wherein said first [inflatable balloon] is connectable to a source of a fluid (the support members 158, 160, are active inflatable bladders see lines 3-6 of [0040] and see lines 19-21 of [0032] of Porrata. Active inflatable bladders necessarily have a source of fluid such as gas). The modified device does not specifically state this is a source of compressed fluid. However, using a source of compressed fluid to inflate a bladder is well known.
For example, Reference ‘286 teaches a related brace for treating carpal tunnel syndrome (Fig. 1A-1B) with a displaceable support member (pressure element 24, Fig. 1B) connectable to a source of compressed fluid (air pump pressure source 26, Fig. 1B; “active pressure means comprises a controllable source of pressurized gas or liquid connected to said inflatable bladder” see claim 15 of Reference ‘286). The air pressure source (26) is shown to be embedded in the brace (housing 10, see Fig. 1B)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second inflatable balloon(s) (158, 160) of Porrata/Avni to be connectable to a source of compressed fluid such as pressurized gas, the source embedded in the brace as taught by Reference ‘286 because this is a combination of prior art elements according to known techniques (providing an air pump pressure source in a brace as taught by Reference ‘286) to provide expected results of a controllable pressure source to provide a desired amount of pressure to the hand for therapeutic purposes.
Regarding claim 29, the modified Porrata/Avni/Reference ‘286 device discloses wherein said source of a compressed fluid (26, Fig. 1B of Reference ‘286) is embedded in said brace (see Fig. 1B, the source 26 is mounted in the brace and connected to the pressure pad 24 through the brace).
Regarding claim 31, the modified Porrata/Avni device discloses wherein said second balloon is connectable to a source of a compressed fluid. discloses wherein said second balloon is connectable to a source of a fluid (the support members 158, 160, are active inflatable bladders see lines 3-6 of [0040] and see lines 19-21 of [0032] of Porrata. Active inflatable bladders necessarily have a source of fluid such as gas). The modified device does not specifically state this is a source of compressed fluid. However, using a source of compressed fluid to inflate a bladder is well known.
For example, Reference ‘286 teaches a related brace for treating carpal tunnel syndrome (Fig. 1A-1B) with a displaceable support member (pressure element 24, Fig. 1B) connectable to a source of compressed fluid (air pump pressure source 26, Fig. 1B; “active pressure means comprises a controllable source of pressurized gas or liquid connected to said inflatable bladder” see claim 15 of Reference ‘286). The air pressure source (26) is shown to be embedded in the brace (housing 10, see Fig. 1B)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second inflatable balloon(s) (158, 160) of Porrata/Avni to be connectable to a source of compressed fluid such as pressurized gas, the source embedded in the brace as taught by Reference ‘286 because this is a combination of prior art elements according to known techniques (providing an air pump pressure source in a brace as taught by Reference ‘286) to provide expected results of a controllable pressure source to provide a desired amount of pressure to the hand for therapeutic purposes.
Regarding claim 32, the modified Porrata/Avni device discloses wherein said source of a compressed fluid (26, Fig. 1B of Reference ‘286) is embedded in said brace (see Fig. 1B, the source 26 is mounted in the brace and connected to the pressure pad 24 through the brace).
Regarding claim 34, the modified Porrata/Avni device is silent regarding said pressing member (164, Fig. 6 of Porrata) is driven by a manually movable screw.
Reference ‘286 teaches a related brace for treating carpal tunnel syndrome (Fig. 2) with a pressing member (pressure plate 50 with pad 56, Fig. 2) that is driven by a manually movable screw (threaded fastener mechanism 52, Fig. 2; see lines 1-11 of [0039], the screw 52 is manually movable by the “gripping portion” and rotation of the screw urges the pressure plate alternately away from or toward the dorsal section 16 of the user’s hand, see Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing member (164) of Porrata/Avni to be driven by a manually movable screw as taught by Reference ‘286 because this is a combination of prior art elements according to known techniques (a threaded fastener mechanism that is rotatable to adjust the displacement of a pressure pad as taught by Reference ‘286) that will provide an expected result of allowing the user precise control over the amount of pressure being applied.
Claim(s) 37 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Porrata et al. (2003/0130690) in view of Avni (2009/0112134) as applied to claim 26 above, and further in view of Leventhal et al. (2001/0004678).
Regarding claim 37, the modified Porrata/Avni device discloses at least one eccentric vibrator (in housing 360, Fig. 25 of Avni) that is pressable against the patient's hand (the palm of the hand, see Fig. 25) but is silent regarding being pressable by a third inflatable balloon.
Leventhal teaches a related vibration massage device (Fig. 10) that includes a plurality of pressure elements (protruding fingertips 72, Fig. 10) and at least one eccentric vibrator (vibration generator(s) 66, Fig. 10; “may include eccentric motors” see the second sentence of [0044]) that is pressable against the patient’s body by an inflatable balloon (fluid filled bladder 74, Fig. 10; see the third sentence of [0045]). The inflatable balloon is able to adjust the pressure applied against the body part of the user and provide displacement to adjust firmness (see the last two sentences of [0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one eccentric vibrator of Porrata/Avni to be supported by an inflatable balloon as taught by Leventhal so the user can adjust the pressure being applied against their body part and adjust the displacement to a desired firmness (see the last two sentences of [0045] of Leventhal). Furthermore, this would provide a “third” inflatable balloon because the displacement members (158, 160, Fig. 6 of Porrata) are first and second inflatable balloons.
Regarding claim 33, the modified Porrata/Avni device discloses wherein said at least one of said displaceable support members (158, 160, Fig. 6 of Porrata) appear to be pivoted (via element 172, Fig. 6) to said first internal carrying surface (152, Fig. 6 of Porrata). The device appears to have a hinge (element 172, Fig. 6 of Porrata was not mentioned in its specification, but the apparatus 150 is stated to be similar in operation to the apparatus 10 of Fig. 1, which has a hinge element 20. See the first sentence of [0040] of Porrata) to provide pivoting. The modified device does not specifically state that the Figure 6 embodiment first and second members (152, 162) are pivotally.
However, Porrata discloses additional embodiments for treating carpal tunnel syndrome that have a brace with first and second members (housing 12, cover 18, Fig. 1) that are hingedly connected to each other (via hinge element 20, Fig. 1) in a lockable manner (“releasable locking device 24, 26 may be positioned on the cover 18 and housing 12, respectively to maintain the cover 18 in a locked position when it is closed over the hand” see Fig. 1 and the first sentence of [0036]). Porrata additionally states that the individual elements shown in the various embodiments may be mixed (see the first sentence of [0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second members of the Fig. 6 embodiment of Porrata/Avni to be hingedly connected to each other as taught by the Fig. 1 embodiment of Porrata because this provides an expected result of the second member being easily pivoted into position to allow a user’s hand to be placed between the surfaces and then the cover can be pivoted to a closed position.
Claim(s) 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Porrata et al. (2003/0130690) in view of Avni (2009/0112134) and Leventhal et al. (2001/0004678) as applied to claim 37 above, and further in view of Porrata et al. (2003/0018286)(“Reference ‘286”).
Regarding claim 38, the modified Porrata/Avni/Leventhal device discloses wherein said first member (152, Fig. 6 of Porrata) is connectable to a source of a fluid (the support members 158, 160, are active inflatable bladders mounted in the first member 152 and thus connected to the first member, see Fig. 6, see lines 3-6 of [0040], and see lines 19-21 of [0032] of Porrata. Active inflatable bladders necessarily have a source of fluid such as gas). The modified device does not specifically state this is a source of compressed fluid. However, using a source of compressed fluid to inflate a bladder is well known.
For example, Reference ‘286 teaches a related brace for treating carpal tunnel syndrome (Fig. 1A-1B) with a displaceable support member (pressure element 24, Fig. 1B) connectable to a source of compressed fluid (air pump pressure source 26, Fig. 1B; “active pressure means comprises a controllable source of pressurized gas or liquid connected to said inflatable bladder” see claim 15 of Reference ‘286). The air pressure source (26) is shown to be embedded in the brace (housing 10, see Fig. 1B)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first member of Porrata/Avni to be connectable to a source of compressed fluid such as pressurized gas, the source embedded in the brace as taught by Reference ‘286 because this is a combination of prior art elements according to known techniques (providing an air pump pressure source in a brace as taught by Reference ‘286) to provide expected results of a controllable pressure source to provide a desired amount of pressure to the hand for therapeutic purposes.
Regarding claim 39, the modified Porrata/Avni/Leventhal/Reference ‘286 device discloses wherein said source of a compressed fluid (26, Fig. 1B of Reference ‘286) is embedded in said brace (see Fig. 1B, the source 26 is mounted in the brace and connected to the pressure pad 24 through the brace).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Porrata et al. (2003/0130690) in view of Avni (2009/0112134) and Leventhal et al. (2001/0004678) as applied to claim 37 above, and further in view of Fehring (2011/0276082)
Regarding claim 40, the modified Porrata/Avni/Leventhal device discloses wherein at least the following is true: said device comprises a control unit (controller 15, Fig. 6 of Avni) for controlling said at least one eccentric vibrator (see lines 15-24 of [0077] of Avni). The modified device is silent regarding the controller also for controlling at least one valve.
Fehring teaches a related inflatable device for providing therapeutic pressure therapy to the palm and dorsal side of the hand (see Figs. 13-14) including a control unit (circuitry and mechanism 40, Fig. 1, Figs. 15-17) for controlling at least one valve (solenoid valve 54, Fig. 17; the timer circuits 60, 62, and pressure setting switch 64, Fig. 17, control the length of time the valve 54 is open or closed and control the pressure of the inflatable mechanism(s) to be low, medium, or high, see para. [0083] and para. [0070]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Porrata/Avni/Leventhal to include control circuitry to determine the on/off interval and pressure settings for inflating the bladder(s) as taught by Fehring so that the inflation of the one or more bladders can be provided with an automated on/off routine and at a desired, adjustable pressure level.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Porrata et al. (2003/0130690) in view of Avni (2009/0112134) as applied to claim 26 above, and further in view of Hepburn et al. (2003/0225349) and Hamatsuka et al. (JP 2007-167458 A).
Regarding claim 42, the modified Porrata/Avni device is silent regarding said displaceable support members (158, 160, Fig. 6 of Porrata) being displaceable by a mechanism comprising an inflatable member spacing apart said displaceable support members and a tension spring repositing thereof.
Hepburn teaches a related brace system for treating carpal tunnel syndrome by applying pressure to the palm and dorsal area of a hand (Fig. 1), with displaceable support members (carpal pads 12, 12, Fig. 1) being displaceable by a mechanism (lateral adjustment screws 90, 90, form an adjustment mechanism, Fig. 2; see the first sentence of [0063]) to allow adjusting the displaceable support members to accommodate the width of a palm of a user’s hand (see the first sentence of [0058]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaceable support members of Porrata/Avni to be displaceable apart from one another by an adjustment mechanism as taught by Hepburn because this will allow the spacing of the displaceable support members to be adjusted to meet the particular size/needs of each patient.
The modified Porrata/Avni/Hepburn device is still silent regarding the mechanism including an inflatable member coupled to a tension spring repositing thereof.
Hamatsuka teaches a related massage device with a displacement mechanism including an inflatable member (airbag 12, Figs. 13a-b) coupled to a tension spring repositing thereof (spring 25, Figs. 13a-b), wherein inflation of the inflatable member causes a displaceable support member (treatment element 14, Figs. 13a-b) to be displaced (see Figs. 13a-b), and when the inflatable member (12) contracts, the spring (25) returns the displaceable support member to the starting position (see Figs. 13a-b, and see page 6 of the translated document, the last paragraph, through line 10 of page 7 of the translated document). Thus, this inflatable displacement mechanism with a spring would allow the position of the displaceable support member(s) to be selectively adjusted depending upon the amount of inflation provided to the inflatable member (12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the displacement mechanism(s) of Porrata/Avni/Hepburn so that the mechanism includes an inflatable member and tension spring for each of the displaceable support members as taught by Hamatsuka so that the position of the displaceable support member(s) can be selectively adjusted depending upon the amount of inflation provided to the inflatable member(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Preston (2005/0240230) discloses a related vibrating device to treat carpal tunnel syndrome. Malaviya (2014/0142478) discloses a related inflatable and vibrating device to treat carpal tunnel syndrome. Porrata et al. (2003/0130692 and 2003/0130691) discloses a related brace with a plurality of inflatable pressure members for treating carpal tunnel syndrome. Chung (2017/0156966) discloses a related brace with a plurality of pressure members for treating carpal tunnel syndrome. Gertner et al. (2019/0070069) discloses a related vibratory device to vibrate the median nerve to treat carpal tunnel syndrome. Poillucci et al. (2009/0197741) discloses a related wrist treatment device for carpal tunnel syndrome with an eccentric vibrator mounted under the palm area. Tuan (2002/0156502) discloses a related wrist brace with an eccentric vibrator to massage and relieve pressure. Ourada (6,027,521) discloses a related wrist-worn device with an inflatable bladder and a pump. Davis et al. (6,093,164) discloses a related vibratory sleeve to alleviate symptoms associated with repetitive trauma syndromes such as carpal tunnel syndrome. Hensey (5,297,541) discloses a related glove with inflatable bladders that are inflatable through a manifold having valves. Fareed (5,441,058) discloses a related brace with pressure pads for treating carpal tunnel syndrome. Ferber (5,709,647) discloses a related acupressure device for the hand, with manually adjustable threaded pressure members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785